Citation Nr: 0420104	
Decision Date: 07/26/04    Archive Date: 08/04/04

DOCKET NO.  01-06 201A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Entitlement to an increased evaluation for ulcerative 
colitis, status-post colectomy and ileostomy, currently 
evaluated as 60 percent disabling. 


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

Carole R. Kammel, Counsel




INTRODUCTION

The veteran served on active duty from May 1969 to May 1973.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2001 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Chicago, Illinois, wherein the RO continued a 60 percent 
evaluation assigned to the service-connected ulcerative 
colitis, status-post colectomy and ileostomy.

In a February 2001 statement to the RO, the veteran requested 
service connection for diabetes mellitus type II.  As this 
issue has not been developed for appellate review, it is 
referred to the RO for appropriate action.  

In his substantive appeal, received by the RO in July 2001, 
the veteran raised the issue of entitlement to service 
connection for Crohn's disease as secondary to the service-
connected ulcerative colitis status-post colectomy and 
ileostomy.  As this issue has not been developed for 
appellate review, it is referred to the RO for appropriate 
action.  


REMAND

The Board notes that during the pendency of the veteran's 
appeal, VA promulgated final regulations to implement the 
provisions of the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000) (codified 
as amended at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West 2002)).  66 Fed. Reg. 45,620 (Aug. 29, 2001) 
(codified as amended at 38 C.F.R §§ 3.102, 3.156(a), 3.159 
and 3.326(a) (2003)).  The implementing regulations are 
applicable to the veteran's claim.  VAOPGCPREC 7-2003.  

Among other things, the VCAA and implementing regulations 
require VA to notify the claimant and the claimant's 
representative of any information, and any medical or lay 
evidence, not previously provided to the Secretary, that is 
necessary to substantiate the claim.  As part of the notice, 
VA is to specifically inform the claimant and the claimant's 
representative of which portion, if any, of the evidence is 
to be provided by the claimant and which part, if any, VA 
will attempt to obtain on behalf of the claimant.  38 C.F.R. 
§ 3.159.

A review of the record reveals that the veteran has not been 
provided notice as required by the VCAA.  On remand, the RO 
should therefore ensure that the veteran is advised as to 
what is required to substantiate his claim for an increased 
rating for his service-connected ulcerative colitis status-
post colectomy and ileostomy.  The veteran should be told 
what information or evidence he should provide and what the 
RO will yet obtain.

In this case, service connection is currently in effect for 
ulcerative colitis, status-post colectomy and ileostomy, 
rated under the provisions of 38 C.F.R. § 4.114, Diagnostic 
Code 7323 (2003).  Although there were revisions during the 
pendency of this appeal (effective July 2, 2001) to the 
rating criteria used to determine the severity of 
disabilities affecting the digestive system, there were no 
substantive changes to Diagnostic Code 7323.  According to 
Diagnostic Code 7323, a 100 percent rating is warranted for 
ulcerative colitis if it is pronounced resulting in marked 
malnutrition, anemia, and general debility, or with a serious 
complication as liver abscess.  A 60 percent rating requires 
severe ulcerative colitis with numerous attacks a year and 
malnutrition, the health only fair during remissions.  See 
38 C.F.R. § 4.114, Diagnostic Code 7323.

The VA physician who examined the veteran in March 2001 did 
not indicate whether the appellant's ulcerative colitis was 
severe or pronounced.  Moreover, the VA examiner did not 
report the frequency of the exacerbations of the ulcerative 
colitis or whether the veteran had malnutrition, anemia, 
general debility, or serious complications due to the 
condition.  Nevertheless, the March 2001 examiner concluded 
that the veteran had ulcerative colitis with "multiple 
complications."  However, VA outpatient reports, dated from 
April 2001 to September 2002, clearly reflect that the 
veteran has also been diagnosed with diabetes mellitus, 
neurotic depression, carpal tunnel syndrome, 
hyperglyceridemia, hyperlipidemia, hypothyroidism, and 
myalgia--disabilities which are considered potential 
manifestations of ulcerative colitis.  See BOCKUS 
GASTROENTEROLOGY, Fourth Edition (J. Edward Berk, M.D., ed., 
1985)).  Questions involving the presence of disease involve 
diagnostic skills and are within the realm of medical 
experts.  Espiritu v. Derwinski, 1 Vet. App. 121, 124 (1991).  
Given the applicable criteria and the additional conditions 
noted above, an examination is needed to clarify the 
particular manifestations and severity of the service-
connected disability and its complications.  Therefore, 
another VA examination is in order prior to final appellate 
review of the claim. 

Development such as that sought by this remand is consistent 
with the mandate of the Veterans Claims Assistance Act of 
2000 (VCAA), Pub. L. No 106-475, 114 Stat. 2096 (2000) 
(codified as amended at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002)).  

Accordingly, the veteran's case is REMANDED to the RO for the 
following action:

1.  The RO should review the claims 
folder and ensure that all notification 
and development actions required by 
38 U.S.C.A. §§ 5102, 5103, and 5103(a) 
are fully complied with and satisfied in 
accordance with 38 C.F.R. § 3.159 (2003).  
The veteran should be specifically told 
of the information or evidence he should 
submit, if any, and of the information or 
evidence that VA will yet obtain.  
38 U.S.C.A. § 5103(a) (West 2002).  The 
veteran should also be asked to submit 
all pertinent information or evidence in 
his possession.  38 C.F.R. § 3.159 
(2003).  

2.  The RO should ask the veteran to 
identify all VA and non-VA health care 
providers where he has received treatment 
for ulcerative colitis since September 
2002.  The RO should assist the veteran 
in obtaining evidence by following the 
procedures set forth in 38 C.F.R. § 3.159 
(2003).  If records sought are not 
obtained, the RO should notify the 
veteran of the records that were not 
obtained, explain the efforts taken to 
obtain them, and describe further action 
to be taken.  The veteran should be given 
opportunity to obtain them.

3.  After completion of the above-
requested development, the RO should 
schedule the veteran for a 
gastrointestinal examination with the 
appropriate VA medical facility to 
determine the severity of the service-
connected ulcerative colitis and its 
complications.  The claims file, along 
with all additional evidence obtained 
pursuant to the instructions above, as 
well as a copy of this remand, should be 
made available to the examiner for 
review.  The examiner should indicate 
whether the service-connected disability 
is manifested by adverse symptomatology 
that equates to ulcerative colitis with 
severe disability or pronounced 
disability, taking into account the 
veteran's overall health including 
whether he experiences only fair health 
between attacks, marked malnutrition, 
anemia, and general debility, or serious 
complication such as a liver abscess.  
Each complication of the ulcerative 
colitis, colectomy or ileostomy and the 
severity thereof should be specifically 
identified.  If the veteran is found to 
have gastrointestinal symptoms unrelated 
to his ulcerative colitis, the examiner 
should so state and differentiate the 
symptoms attributable to the ulcerative 
colitis versus other gastrointestinal 
conditions.  All indicated studies should 
be performed.  A complete rationale for 
any opinion expressed must be provided.

4.  After undertaking any development 
deemed appropriate in addition to that 
specified above, the RO should re-
adjudicate the issue on appeal.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures, codified at 
38 U.S.C.A. §§ 5102, 5103, and 5103A, as 
well as the regulations found at 
38 C.F.R. § 3.159, are fully satisfied.  
If the benefit sought is not granted, the 
veteran and his representative should be 
furnished with a supplemental statement 
of the case and afforded an opportunity 
to respond. 

Thereafter, the case should be returned to the Board for 
further appellate review, if in order.  By this remand, the 
Board intimates no opinion as to any final outcome warranted.  
No action is required of the veteran until he is notified by 
the RO.  The veteran has the right to submit additional 
evidence and argument on the matter the Board has remanded to 
the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the United States Court of Appeals for Veterans 
Claims (Court) for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, 
§§ 707(a), (b), 117 Stat. 2651 (2003) (to be codified at 
38 U.S.C. § 5109B, and 38 U.S.C. § 7112).  



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the United States Court of Appeals for 
Veterans Claims.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(2003).

